Citation Nr: 1018294	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  03-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left elbow internal 
derangement.

2.  Entitlement to service connection for depression and 
anxiety.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and May 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In the November 
2002 rating decision, the RO found that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for left elbow internal derangement, 
and denied service connection for left elbow neuropathy.  In 
the May 2004 rating decision, the RO denied service 
connection for a right elbow injury with arthritis, 
depression and anxiety, bilateral hearing loss, and a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

In October 2005, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.    

In March 2006, the Board found that new and material evidence 
had been submitted sufficient to reopen the claim for service 
connection for left elbow internal derangement, and denied 
the Veteran's claims for service connection for left elbow 
internal derangement, left elbow neuropathy, a right elbow 
disability, depression, and hearing loss, and denied a TDIU.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2007 
Joint Motion to Partially Vacate and Remand, the Secretary of 
Veterans Affairs (VA) and the Veteran, through his 
representative, moved that the portion of the March 2006 
Board decision which denied service connection for internal 
derangement of the left elbow, depression and anxiety, and 
hearing loss be vacated and remanded.  The Court granted the 
motion by Order in September 2007.

In April 2008 the Board remanded the claims of entitlement to 
service connection for left elbow internal derangement, 
depression and anxiety, and hearing loss for further 
development.  

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the Disabled American Veterans (DAV) (as 
reflected in an August 2003 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative).  
In July 2006, the Veteran filed a VA Form 21-22a, Appointment 
of Individual as Claimant's Representative, appointing 
Virginia A. Girard-Brady as his representative. The Board 
recognizes the change in representation.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, the claims file reflects that further action 
on the claims on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

In the Joint Motion, the parties found that a February 2005 
VA medical opinion relied upon in the March 2006 Board 
decision had not provided an opinion as to whether a 
demonstrated decrease in left elbow function during service 
was due to the natural progression of a pre-existing 
disability.  It was noted that service treatment records 
included an enlistment examination in January 1964 
demonstrating extension to 160 degrees and an October 1966 
separation examination demonstrating extension to 150 
degrees.  Accordingly, in the April 2008 remand, the Board 
directed that the Veteran should be scheduled for a VA 
orthopedic examination for an opinion as to whether there was 
at least a 50 percent probability or greater that any 
demonstrated disability or decrease in left elbow function 
during active service was incurred as a result of an 
aggravating injury or was due to the normal progression of 
the disease during active service.  

Nevertheless, the Veteran has not been scheduled for a VA 
examination, as requested in the April 2008 remand.  
Accordingly, this claim must be remanded so that the Veteran 
can be afforded a VA examination.  See Stegall, 11 Vet. App. 
at 271.  

In addition, the record reflects that there are outstanding 
VA treatment records pertinent to the appeal.  In this 
regard, in July 2008, the Veteran reported that he had been 
treated for depression at the Tulsa Outpatient Clinic (OPC), 
from 2006 to the present, and the Muskogee VA Medical Center 
(VAMC) from the 1990s to 2006.  A September 2007 record from 
the staff psychiatrist at the VAMC mental health clinic notes 
that the Veteran had been treated for recurrent major 
depression at that facility for the past four years.  In a 
statement received in June 2009, the Veteran stated that he 
had been treated for depression at the Tulsa OPC from 2000 to 
the present.  In correspondence dated in December 2009, the 
Veteran's attorney indicated that the Veteran had been 
treated for depression from 2001 to the present at a VA 
facility at 10159 E. 11th Street in Tulsa, Oklahoma (the 
Board notes that this is a different address than that of the 
Tulsa OPC), and requested that VA obtain these records, as 
they were relevant to his pending claim.  

Despite the foregoing statements from the Veteran and his 
attorney, the most recent records of VA treatment currently 
associated with the claims file are dated in 2005.  As any 
records of VA treatment since 2005 are potentially pertinent 
to the appeal and within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

In December 2009, prior to the case being re-certified to the 
Board, the Veteran submitted VA Forms 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA)) for several private physicians.  
Pertinent to the claims on appeal, he indicated that he had 
received treatment for depression from Dr. T. C. A. from 1980 
to the present and for hearing loss from Dr. H. R. M. from 
October 2007 to the present.  The most recent records of 
treatment from Dr. T. C. A. currently associated with the 
claims file are dated in July 2008 and the most recent 
records of treatment from Dr. H. R. M. currently associated 
with the claims file are dated in October 2007.  In her 
December 2009 statement, the Veteran's attorney requested 
that VA obtain records of treatment from the private 
physicians identified by the Veteran, indicating that such 
records were relevant to his pending claims.  

 Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any of the 
disabilities on appeal.  Of particular 
interest are records from the Muskogee 
VAMC, to include the Tulsa OPC and a VA 
facility at 10159 E. 11th Street in Tulsa, 
Oklahoma, (since May 2005), and records 
of treatment from the private physicians 
identified in the Veteran's December 2009 
VA Forms 21-4142 (to include records from 
Dr. T. C. A. since July 2008 and Dr. H. 
R. M. since October 2007).  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
orthopedic examination for an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any demonstrated disability or 
decrease in left elbow function during 
active service was incurred as a result 
of an aggravating injury or was due to 
the normal progression of the disease 
during active service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



